

115 HR 4328 IH: Honoring World War I Memorials Act of 2017
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4328IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Ms. Gabbard (for herself, Mr. Cleaver, Ms. Hanabusa, Ms. Jayapal, and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to make grants for the rehabilitation of World War I
			 memorials.
	
 1.Short titleThis Act may cited as the Honoring World War I Memorials Act of 2017. 2.Findings; purpose (a)FindingsCongress makes the following findings:
 (1)From 2014 through 2018, the United States and nations around the world mark the centennial of World War I, including the entry of the United States into the war in April 1917.
 (2)The United States entry into the war marked the first time in the history of the United States that American soldiers went abroad in defense of liberty against foreign aggression and it marked the true beginning of the American Century.
 (3)More than 4,000,000 men and women from the United States served in uniform during World War I and the United States suffered 375,000 casualties, including 116,516 deaths.
 (4)In 2013, the World War I Centennial Commission Act was signed into law with a stated goal of ensuring a suitable observance of the centennial of World War I.
 (5)Part of the Centennial Commission’s stated mission is to bring attention to the thousands of World War I memorials in communities across the country that honor Americans who served in the war.
 (6)The Centennial Commission has found that across the country there are local World War I memorials in thousands of cities and towns that are forgotten and in disrepair.
 (7)The Centennial Commission has found sufficient cause to establish a matching grant program in recognition of the importance of rehabilitating World War I memorials. However, the grant amount of $2,000 is too low for the needs of many memorials.
 (8)The Centennial Commission recognizes that restoring World War I memorials honors those who served and raises awareness of this momentous event in the Nation’s history.
				3.World War I memorial rehabilitation grant program
 (a)EstablishmentThe Secretary of Veterans Affairs shall make grants to eligible entities for the purpose of rehabilitating World War I memorials.
 (b)Eligible entitiesTo be eligible for a grant under this section, an entity shall— (1)be a nonprofit organization or a State or local government entity that owns or manages a World War I memorial; and
 (2)submit to the Secretary an application containing such information and assurances as the Secretary may require, including a description of the rehabilitation project for which the entity seeks a grant under this section.
 (c)Selection of grant recipientsIn selecting recipients of grants under this section, the Secretary shall prioritize, in descending order, the following:
 (1)Entities seeking grants to rehabilitate World War I memorials listed on the National Register of Historic Places.
 (2)Entities seeking grants to rehabilitate World War I memorials listed on a State register of historic places.
 (d)Use of fundsThe recipient of a grant under this section shall use the grant to rehabilitate a World War I memorial.
 (e)Amount of grantEach grant provided under this section shall be in an amount that does not exceed $15,000,000, and 50 percent of the cost of the rehabilitation project described in the application submitted by the eligible entity to which the grant is provided.
 (f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs $50,000,000 for fiscal year 2018 to make grants under this section. Amounts appropriated pursuant to such authorization of appropriations shall remain available until expended.
 (g)DefinitionsIn this section: (1)The term rehabilitate means, with respect to a memorial, to repair, reconstruct, restore, refurbish, or clean up the memorial consistent with the Secretary of the Interior’s Standards for the Treatment of Historic Properties (36 C.F.R. 68) and applicable guidelines.
 (2)The term World War I memorial means a memorial that the Secretary of Veterans Affairs determines is dedicated to the memory of those who served in World War I, and does not include any memorial to members of the Armed Forces serving in multiple wars.
				